UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2013 Date of reporting period:	December 1, 2012 — May 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Emerging Markets Income Fund Semiannual report 5 | 31 | 13 Message from the Trustees 1 Performance snapshot 2 Interview with your fund’s portfolio manager 3 Your fund’s performance 9 Your fund’s expenses 11 Terms and definitions 13 Other information for shareholders 14 Trustee approval of management contract 15 Financial statements 18 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Emerging markets often do not provide legal remedies for bondholders comparable to those available to bondholders in the United States, and it may not be possible to dispose of bonds of distressed issuers. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund’s policy of concentrating on a limited group of countries and the fund’s non-diversified status, which means the fund may invest in fewer issuers, can increase the fund’s vulnerability to common economic forces and may result in greater losses and volatility. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Some steadiness has returned to the investing environment, as many economies around the world are either improving or stabilizing. The U.S. equity market achieved record highs in the second quarter, as the nation’s economy slowly healed. Unemployment, housing, and consumer confidence data in the United States have all improved since the beginning of the year. State finances are faring better as well, although the ultimate consequences of federal budget sequestration on state economies remain to be measured. Against this backdrop of perceived economic progress, the Federal Reserve indicated that it may taper its monetary-easing and asset-purchasing policies. This posed challenges for markets that had become accustomed to the extraordinary programs put in place by the central bank. Putnam’s investment teams bring astute analysis of key market and policy-related risks to the task of finding the most attractive opportunities for investors. Integrating new thinking into time-tested strategies may prove particularly beneficial as the economy moves into the next stage of the current recovery. Our fixed-income managers, in particular, are cognizant of the risks of Fed policy changes and actively manage the funds to deal with the impact of the changes. When combined with the guidance of a financial advisor, who can help ensure that your portfolio matches your individual goals and tolerance for risk, we believe Putnam’s emphasis on innovative thinking, active investing, and risk management can serve shareholders well. We would like to extend a welcome to new shareholders of the fund and to thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 3 and 9–10 for additional performance information. For the period, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. The short-term results of a relatively new fund are not necessarily indicative of its long-term prospects * The blended index is equally weighted between the JPMorgan Emerging Markets Bond Index Global Diversified, the JPMorgan Corporate Emerging Markets Bond Index Diversified, and the JPMorgan Government Bond Index – Emerging Markets Global Diversified. 2 Emerging Markets Income Fund Interview with your fund’s portfolio manager Could you describe the fund’s approach to investing in emerging - market debt [EMD]? The fund invests in three types of EMD: government debt that is denominated in U.S. dollars; government debt that is denominated in local currencies; and corporate debt that is primarily denominated in U.S. dollars. Each of these areas of EMD offers its own special forms of risk and reward potential, and by combining them, we seek to build a diversified portfolio that provides investors with access to all the major areas of EMD opportunity. In its first few months of operation, the fund has trailed its benchmark. To what do you attribute this result? The primary driver of this underperformance is the cost of building a diversified exposure to the EMD asset class. Corporate EMD, for example, is typically traded only in $200,000 denominations — versus the $1,000 cost-per-bond of sovereign debt and other bond types — and these securities tend to trade at steep bid-offer spreads. Thus far, we have largely stayed in the higher-quality zone of corporate EMD, although that may change over time and as the fund grows. As of the period-end, we have established what we consider a good mix of sovereign exposures, including a portfolio of U.S.-dollar-denominated debt issued by what we consider to be relatively stable countries, such as Brazil, Mexico, and Peru, in addition to debt issued by some riskier countries. Our aggregate local-currency position, moreover, is tracking relatively close to the benchmark. This comparison shows your fund’s performance in the context of broad market indexes for the period from 3/27/13 (commencement of operations) to 5/31/13. See pages 2 and 9–10 for additional fund performance information. Index descriptions can be found on page 14. The short-term results of a relatively new fund are not necessarily indicative of its long-term prospects. Emerging Markets Income Fund 3 Thus, we would characterize the overall risk level of the fund as moderate. Could you describe the investment environment since the fund launched toward the end of March of this year? When the fund launched, we had just come through a good quarter for fixed-income markets. However, EMD — particularly U.S.-dollar-denominated EMD — was not having as good a quarter. Concerns about rising interest rates, in particular, had a negative impact on the flow of investments into the asset class. In the search for higher yields over the past 18months or more, investors had gradually shifted their exposures up the chain of risk in fixed income — from Treasuries into mortgage-backed debt, then to investment-grade corporate bonds and high-yield debt, and ultimately into EMD. But the advent of higher interest rates in 2013, along with rising expectations for the eventual unwinding of the U.S. Federal Reserve’s quantitative-easing measures, began to reverse that shift. Some investors started to move money out of EMD and back down the spectrum of fixed-income risk, while others exited from fixed income altogether and into equities. Consequently, we saw credit spreads start to widen in EMD well before the more recent spread widening that we’ve seen in U.S. high-yield and investment-grade corporate debt markets. Spread widening refers to an increase in the difference in yield between a relatively risk-free asset such as U.S. Treasuries and the riskier debt in question, whether it’s a high-yield bond, EMD, or investment-grade corporate debt. Spread widening indicates rising credit risk, which puts downward pressure on bond prices. Allocations are represented as a percentage of the fund’s net assets as of 5/31/13. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 4 Emerging Markets Income Fund Emerging markets have grown faster than many developed markets in recent years. Do you see that continuing? We believe fundamentals are generally positive in the emerging markets and that growth rates in these countries will continue to surpass those in the developed world. Emerging-market growth, compared to that of the past, has slowed somewhat, and is linked mostly to China’s slowing demand for commodities. But the underlying credit strength of emerging-market sovereigns still looks quite good, in our view. Emerging - market currencies have declined substantially in 2013. What is driving the sell - off? Emerging-market currencies are currently under pressure relative to the U.S. dollar and other major currencies, and have slid in the wake of a levered unwind of the so-called “carry trade” by large institutional investors. When rates and volatility are low, investors are encouraged to borrow U.S. dollars and invest in other currencies that may be yielding more than the U.S. dollar — this is the carry trade. But as the threat of rising rates has become a reality, institutions engaged in the carry trade have sought to quickly unwind their foreign currency exposures. Because the yield on emerging-market currencies has typically been relatively low, investors had levered their currency exposures with derivatives to magnify their potential gains. And yet as the carry trade comes off due to the fear of rising rates, the leveraged aspect of This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 5/31/13. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Emerging Markets Income Fund 5 the foreign currency unwinding magnifies the volatility of the sell-off. In the fund, we employ foreign currency contracts to hedge foreign exchange risk and to gain exposures to various currencies. The fund’s use of these contracts negatively affected performance during the period. What about political instability? Does Turkey, for example, have the potential to be another chapter in the “Arab Spring”? The recent uprising in Turkey bears some similarities to the political turmoil in Egypt and other Middle Eastern countries in mid 2012. In particular, Turkey has high unemployment and a dominant party that rules forcefully and has not changed substantially in many years from an economic and sociopolitical perspective. In contrast to Egypt, however, Turkey is doing better economically than Egypt was last year. Because Turkey was beginning to stabilize its economy prior to the uprising, we do not see the political situation there spinning out of control. Are there other key areas of sovereign risk or opportunity? Two other countries we are watching closely for their political risks are Venezuela and Argentina. Venezuela had a change in leadership following the death of Hugo Chávez, whose handpicked successor, Nicolás Maduro, led the recent elections by a smaller-than-expected margin. The opposition party, which did not mount a challenge to the Credit qualities are shown as a percentage of the fund’s net assets as of 5/31/13. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings may vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including forward currency contracts, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. The fund itself has not been rated by an independent rating agency. A negative percentage reflects the effect of fund strategies that are designed to enhance performance if certain securities decline in value. 6 Emerging Markets Income Fund election results, appears to be standing by to see how Maduro’s administration does in its stewardship of the economy, which has been struggling with inflation and a poor trade balance for some time. Argentina, on the other hand, faces a series of debt-related challenges. Somewhat uniquely, Argentina unilaterally restructured its debt after its last default in 2002. Some of the country’s creditors accepted the new terms of repayment, while a group of holdouts, particularly one large U.S. hedge fund, has repeatedly brought its case to U.S. court to seek more favorable terms of repayment. The possibility is still open that Argentina will be required to make good on these former debts, which would almost certainly be negative for its current bondholders. In the face of these political risks, how have you positioned the portfolio with respect to Venezuela and Argentina? In general, we think the risks inherent in EMD argue for a more sophisticated and diversified approach to portfolio construction. The three-part structure I alluded to earlier — sovereign debt denominated in external and local currency, and U.S.-dollar-denominated corporate debt — gives us the framework to build just such a diversified portfolio of EMD opportunities. As for Venezuela, and as troubling as its risks may sound, the country is producing a significant amount of cash through its oil trade, which has helped keep the country’s debt burden very low. We own U.S.-dollar-denominated Venezuelan sovereign debt that matures in the next couple of years, and we believe Venezuela is more than capable of covering these obligations. With Argentina, we had positioned the fund in so-called “local law” bonds that are outside the jurisdiction of the U.S. legal system, but we have more recently found that the price of what are referred to as the “New York law” bonds has been driven down significantly. We think this presents us with the possibility A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam may enter into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Emerging Markets Income Fund 7 of a compelling value opportunity, even if Argentina were to be forced into default and restructuring, and we have shifted some of our Argentinian debt exposure accordingly. What are your expectations for the asset class in the second half of 2013? We believe developed world growth, which is low but positive, may function as a strong tailwind for the emerging markets as we head into the last six months of the year. Positive growth means positive demand for commodities, where emerging markets tend to stake their economies. We also expect that inflation may remain low —a critical condition to help emerging markets thrive. And third, we are optimistic that interest rates may stay relatively low by historical standards, even if they tick up from their all-time lows of the past 12months. Low interest rates mean countries can access capital inexpensively, which helps fuel their continuing expansion and encourages cross-border investment. This is a good backdrop for EMD, in our view. Assuming the volatility of expected changes in interest rates does not spark an overreaction among investors, we are cautiously optimistic that EMD can recover from its lackluster performance year-to-date. Thank you, Kevin, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Kevin F. Murphy holds a B.S. from Columbia University. He joined Putnam in 1999 and has been in the investment industry since 1988. In addition to Kevin, your fund’s portfolio managers are Michael J. Atkin and Paul D. Scanlon, CFA. IN THE NEWS The World Bank has downgraded its outlook for global economic growth, projecting a somewhat slower expansion in 2013 due to Europe’s deeper-than-expected recession and a recent deceleration in emerging- market economies. In its twice-yearly Global Economic Prospects report, the World Bank forecast that global GDP will increase 2.2% this year, a cut to its January outlook of 2.4%. This pace would constitute an approximate continuation of 2012’s moderate growth pace of 2.3%. The world’s large developing economies, such as Brazil, China, India, and Russia, continue to experience less rapid growth than they did before the 2008 global financial crisis and will likely need to stay focused on structural reforms to maintain expansion. China’s economy, in particular, is decelerating, with experts now anticipating that the world’s second-largest economy could experience its slowest growth rate in 23 years. In its report, the World Bank said debt-related uncertainties surrounding the eurozone and fiscal questions in the United States should have less impact on global economic growth in coming years. 8 Emerging Markets Income Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for the period ended May 31, 2013. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 5/31/13 Class A Class B Class C Class M Class Y (inception dates) (3/27/13) (3/27/13) (3/27/13) (3/27/13) (3/27/13) Before After Before After Net sales sales Before After Before After sales sales asset charge charge CDSC CDSC CDSC CDSC charge charge value Life of fund –3.01% –6.89% –3.17% –8.00% –3.19% –4.15% –3.04% –6.19% –2.97% Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. For the period, the fund had expense limitations, without which returns would have been lower. The short-term results of a relatively new fund are not necessarily indicative of its long-term prospects. Comparative index returns For periods ended 5/31/13 Putnam Emerging Markets Lipper Emerging Income Blended Index Markets Debt Funds (Equal Weighted)† category average* Life of fund –1.43% –8.22% Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the life-of-fund periods ended 5/31/13, there were 170 funds in this Lipper category. † The blended index is equally weighted between the JPMorgan Emerging Markets Bond Index Global Diversified, the JPMorgan Corporate Emerging Markets Bond Index Diversified, and the JPMorgan Government Bond Index–Emerging Markets Global Diversified. Emerging Markets Income Fund 9 Fund price and distribution information For the period ended 5/31/13 Distributions Class A Class B Class C Class M Class Y Number 1 1 1 1 1 Income $0.030 $0.024 $0.022 $0.027 $0.034 Capital gains — Total Before After Net Net Before After Net sales sales asset asset sales sales asset Share value charge charge value value charge charge value 3/27/13* $10.00 $10.42 $10.00 $10.00 $10.00 $10.34 $10.00 5/31/13 9.67 10.07 9.66 9.66 9.67 9.99 9.67 Before After Net Net Before After Net sales sales asset asset sales sales asset Current rate (end of period) charge charge value value charge charge value Current dividend rate 1 3.72% 3.57% 2.98% 2.73% 3.35% 3.24% 4.22% Current 30-day SEC yield (with expense limitation) N/A 4.24 3.68 3.61 N/A 4.04 4.71 Current 30-day SEC yield 3 (without expense limitation) N/A 0.56 -0.12 -0.21 N/A 0.34 0.85 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. * Inception date of the fund. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 For the period, the fund had expense limitations, without which returns would have been lower. 3 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/13 Class A Class B Class C Class M Class Y (inception dates) (3/27/13) (3/27/13) (3/27/13) (3/27/13) (3/27/13) Before After Before After Net sales sales Before After Before After sales sales asset charge charge CDSC CDSC CDSC CDSC charge charge value Life of fund –8.53% –12.18% –8.74% –13.28% –8.76% –9.67% –8.57% –11.54% –8.47% See the discussion following the Fund performance table on page 9 for information about the calculation of fund performance. 10 Emerging Markets Income Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. During the period from the fund’s inception (3/27/13) through 5/31/13, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class Y Estimated net expenses for the fiscal year ended 11/30/13*† 1.25% 2.00% 2.00% 1.50% 1.00% Estimated total annual operating expenses for the fiscal year ended 11/30/13† 1.88% 2.63% 2.63% 2.13% 1.63% Annualized expense ratio for the period from 3/27/13 (commencement of operations) to 5/31/13 1.25% 2.00% 2.00% 1.50% 1.00% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 6/30/14. † Other expenses are based on estimated amounts for the current fiscal year. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from March 27, 2013 (commencement of operations) to May 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $2.23 $3.56 $3.56 $2.67 $1.78 Ending value (after expenses) $969.90 $968.30 $968.10 $969.60 $970.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the period from 3/27/13 (commencement of operations) to 5/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Emerging Markets Income Fund 11 Estimate the expenses you paid To estimate the ongoing expenses you paid for the period ended May 31, 2013, use the following calculation method. To find the value of your investment on March 27, 2013 (commencement of operations), call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $2.27 $3.63 $3.63 $2.72 $1.81 Ending value (after expenses) $1,006.78 $1,005.42 $1,005.42 $1,006.33 $1,007.23 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the period from 3/27/13 (commencement of operations) to 5/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 Emerging Markets Income Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Emerging Markets Income Fund 13 Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Putnam Emerging Markets Income Blended Index (Equal Weighted) is equally weighted between the JPMorgan Emerging Markets Bond Index Global Diversified, the JPMorgan Corporate Emerging Markets Bond Index Diversified, and the JPMorgan Government Bond Index — Emerging Markets Global Diversified. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of May 31, 2013, Putnam employees had approximately $385,000,000 and the Trustees had approximately $92,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 14 Emerging Markets Income Fund Trustee approval of management contract General conclusions In December 2012, the Putnam funds’ Board of Trustees, which oversees the management of each Putnam fund, approved your fund’s management contract with Putnam Investment Management (“Putnam Management”) for an initial term extending through June 30, 2013 and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). (Following the close of your fund’s reporting period ended May 31, 2013, the Board of Trustees approved the continuance of the fund’s management and sub-management contracts through June 30, 2014. Information regarding this approval will be included in your fund’s shareholder report for the period ending November 30, 2013.) The Board of Trustees, with the assistance of its Contract Committee, which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requested and evaluated all information it deemed reasonably necessary under the circumstances in connection with its approval of your fund’s management and sub-management contracts. In November and December 2012, the Contract Committee met with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Trustees also took into consideration the Contract Committee’s review and consideration of the other Putnam funds’ management and sub-management contracts and related information over the course of several months leading up to their June 2012 meeting. Over this period, the Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. On December 14, 2012, the Contract Committee recommended, and the Independent Trustees approved, the initial execution of your fund’s management and sub-management contracts, effective March 18, 2013. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the proposed fee schedule for your fund would represent reasonable compensation in light of the nature and quality of the services to be provided to the fund, the fees paid by competitive funds and comparable Putnam Funds, and the costs expected to be incurred by Putnam Management in providing services, and • That the proposed fee schedule would represent an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at anticipated future asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the proposed management arrangements for your fund were considered in light of fee arrangements for other Putnam funds, which are the result of many years of review and discussion between the Independent Trustees and Putnam Management, and that the Trustees’ conclusions may be based, in part, on their Emerging Markets Income Fund 15 consideration of fee arrangements for other Putnam funds in the current and prior years. Management fee schedules and total expenses The Trustees considered the proposed management fee schedule for your fund, including fee levels and breakpoints, in light of the fund’s proposed investment program. The Trustees also focused on the competitiveness of your fund’s fee schedule in comparison to other Putnam funds and to market competitors. The Trustees considered that, like most Putnam open-end funds, your fund’s proposed fee schedule has the benefit of breakpoints that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had been in place for less than three years, and the Trustees will continue to examine the operation of this new breakpoint structure in future years in light of further experience. The Trustees reviewed comparative fee and expense information for the funds expected to be in your fund’s Lipper peer group, which is a group of funds with similar current investment styles or objectives as determined by Lipper Inc. This information included a comparison of your fund’s proposed management fees and total expenses (excluding any applicable 12b-1 fee) against the comparable fees for each fund in the expected Lipper peer group, which provides a general indication of your fund’s relative standing. The Trustees also focused on the competitiveness of your fund’s projected total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points (effective March 1, 2012, this expense limitation was reduced to 32 basis points) on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). In addition, Putnam Management agreed to waive fees (and, to the extent necessary, bear other expenses) of your fund to the extent that expenses (exclusive of brokerage, interest, taxes, investment-related and extraordinary expenses, payments under distribution plans and acquired fund fees and expenses, but including payments under the fund’s investor servicing contract and investment management contract) would exceed an annual rate of 1.00% of the fund’s average net assets through June 30, 2014. Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, was an important factor in the Trustees’ decision to approve your fund’s management and sub-management contracts. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual 16 Emerging Markets Income Fund funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the proposed management fees to be paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ decision to approve your fund’s initial management contract with Putnam Management. The Trustees are assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which generally meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. Because your fund was not yet operational, the Trustees were not able to consider your fund’s performance before their initial approval of your fund’s management and sub-management contracts. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to acquire research services that supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with its review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s proposed investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its proposed distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the proposed fees to be paid by your fund to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. Emerging Markets Income Fund 17 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the most recent reporting period. In a semiannual report, the highlights table also includes the current reporting period. 18 Emerging Markets Income Fund The fund’s portfolio 5/31/13 (Unaudited) CORPORATE BONDS AND NOTES (54.5%)* Principal amount Value Banking (15.9%) Banco de Credito del Peru 144A sr. unsec. sub. FRN notes 6 1/8s, 2027 (Peru) $200,000 $214,200 Banco de Credito del Peru/Panama 144A sr. unsec. sub. FRN notes 6 7/8s, 2026 (Peru) 50,000 56,525 Banco do Brasil SA 144A jr. sub. FRB bonds 9 1/4s, 2049 (Brazil) 200,000 239,474 BBVA Banco Continental SA 144A sr. unsec. notes 3 1/4s, 2018 (Peru) 500,000 490,915 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sub. FRN notes 6s, 2021 (Russia) 200,000 205,417 State Bank of India/London 144A sr. unsec. unsub. notes 4 1/8s, 2017 (India) 200,000 205,620 VTB Bank OJSC 144A jr. unsec. sub. FRN notes 9 1/2s, 2049 (Russia) 200,000 214,548 Basic materials (4.2%) Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 200,000 224,000 Mexichem SAB de CV 144A sr. unsec. notes 4 7/8s, 2022 (Mexico) 200,000 207,500 Capital goods (1.1%) Embraer Overseas, Ltd company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 (Brazil) 100,000 115,100 Coal (1.9%) Indo Energy Finance II BV 144A company guaranty sr. notes 6 3/8s, 2023 (Indonesia) 200,000 194,000 Communication services (6.2%) America Movil SAB de CV sr. unsec. notes 6.45s, 2022 (Mexico) MXN 4,700,000 370,056 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) $200,000 213,000 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 50,000 55,375 Consumer cyclicals (2.4%) Grupo Televisa SAB sr. unsec. notes Ser. EMTN, 7 1/4s, 2043 (Mexico) MXN 2,000,000 144,225 Hutchison Whampoa International 12, Ltd. 144A company guaranty unsec. sub. FRB bonds 6s, 2049 (Cayman Islands) $100,000 107,000 Consumer staples (1.0%) JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 100,000 107,250 Investment banking/Brokerage (2.4%) Morgan Stanley sr. unsec. notes 11 1/2s, 2020 BRL 470,000 249,898 Oil and gas (12.9%) Ecopetrol SA sr. unsec. unsub. notes 7 5/8s, 2019 (Colombia) $50,000 61,025 KazMunayGas National Co., JSC 144A sr. unsec. bonds 6 3/8s, 2021 (Kazakhstan) 200,000 225,000 Emerging Markets Income Fund 19 CORPORATE BONDS AND NOTES (54.5%)* cont. Principal amount Value Oil and gas cont. Lukoil International Finance B.V. 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) $200,000 $193,945 Nexen, Inc. sr. unsec. unsub. notes 6.4s, 2037 (Canada) 100,000 123,050 Pertamina Persero PT 144A sr. unsec. notes 4 7/8s, 2022 (Indonesia) 200,000 201,000 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 200,000 211,467 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 200,000 188,500 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 9 3/4s, 2019 (Trinidad) 100,000 128,000 Real estate (2.0%) Country Garden Holdings Co., Ltd. 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2023 (China) 200,000 203,500 Transportation (1.1%) DP World Sukuk, Ltd. 144A unsec. bonds 6 1/4s, 2017 (Cayman Islands) 100,000 110,625 Utilities and power (3.4%) Cenrais Electricas Brasileiras SA 144A sr. unsec. unsub. notes 6 7/8s, 2019 (Brazil) 100,000 111,750 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 200,000 243,287 Total corporate bonds and notes (cost $5,811,661) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (40.9%)* Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $273,500 $160,681 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 546,999 321,362 Brazil (Federal Republic of) sr. unsec. unsub. bonds 7 1/8s, 2037 (Brazil) 200,000 262,894 Columbia (Republic of) sr. unsec. notes 4 3/8s, 2023 (Colombia) COP 300,000,000 153,500 Eskom Holdings SOC, Ltd. 144A sr. unsub. notes 5 3/4s, 2021 (South Africa) $200,000 214,000 Financing of Infrastructural Projects State Enterprise 144A sr. unsec. bonds 9s, 2017 (Ukraine) 200,000 207,500 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 (Ghana) 100,000 111,911 Hungary (Government of) sr. unsub. notes 6 1/4s, 2020 (Hungary) 100,000 108,375 Malaysia (Federation of) sr. unsec. notes 3.492s, 2020 (Malaysia) MRY 675,000 219,727 Peru (Republic of) sr. unsec. bonds 8 3/4s, 2033 (Peru) $75,000 116,306 Peru (Republic of) 144A sr. unsec. notes 6.9s, 2037 (Peru) PEN 350,000 147,120 Petroleos Mexicanos 144A GDN company guaranty sr. unsec. units/ unsub. notes 7.65s, 2021 (Mexico) MXN 11,000 95,492 Philippines (Republic of) sr. unsec. unsub. bonds 6 3/8s, 2034 (Philippines) $150,000 190,634 20 Emerging Markets Income Fund FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (40.9%)* cont. Principal amount/units Value Poland (Government of) unsec. bonds 5 1/4s, 2020 (Poland) PLN 500,000 $170,418 Russia (Federation of) unsec. bonds 8.15s, 2027 (Russia) RUB 5,000,000 166,559 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) $167,625 204,293 Slovenia (Republic of) 144A sr. unsec. bonds 5.85s, 2023 (Slovenia) 200,000 198,932 South Africa (Republic of) unsec. bonds 7 3/4s, 2023 (South Africa) ZAR 2,000,000 206,572 Turkey (Republic of) unsec. bonds 9s, 2017 (Turkey) TRY 800,000 465,119 Turkey (Republic of) unsec. bonds 6s, 2041 (Turkey) $200,000 226,200 Ukraine (Government of) 144A sr. unsec. unsub. bonds 6.58s, 2016 (Ukraine) 100,000 99,304 Venezuela (Republic of) sr. unsec. unsub. notes 12 3/4s, 2022 (Venezuela) 150,000 164,307 Total foreign government and agency bonds and notes (cost $4,378,548) SHORT-TERM INVESTMENTS (3.7%)* Shares Value Putnam Short Term Investment Fund 0.01% L 385,048 $385,048 Total short-term investments (cost $385,048) TOTAL INVESTMENTS Total investments (cost $10,575,257) Key to holding’s currency abbreviations BRL Brazilian Real COP Colombian Peso MXN Mexican Peso MYR Malaysian Ringgit PEN Peruvian Neuvo Sol PLN Polish Zloty RUB Russian Ruble TRY Turkish Lira USD/$ United States Dollar ZAR South African Rand Key to holding’s abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GDN Global Depository Notes: represents ownership of foreign securities on deposit with a custodian bank JSC Joint Stock Company OJSC Open Joint Stock Company Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from March 27, 2013 (commencement of operations) through May 31, 2013 (the reporting period). * Percentages indicated are based on net assets of $10,302,550. L Affiliated company (Note 7). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Emerging Markets Income Fund 21 At the close of the reporting period, the fund maintained liquid assets totaling $37,513 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): Brazil 10.3% Cayman Islands 2.1% Mexico 10.2 Colombia 2.1 Peru 10.0 Jamaica 2.1 Russia 9.6 India 2.0 Turkey 6.8 China 2.0 United States 6.2 Slovenia 1.9 Argentina 4.7 Philippines 1.9 South Africa 4.1 Poland 1.7 Indonesia 3.9 Trinidad 1.3 Venezuela 3.5 Canada 1.2 Ukraine 3.0 Ghana 1.1 South Korea 2.4 Hungary 1.1 Kazakhstan 2.2 Luxembourg 0.4 Malaysia 2.2 Total 100.0% Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. FORWARD CURRENCY CONTRACTS at 5/31/13 (aggregate face value $7,402,896) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 6/19/13 $155,571 $157,328 $1,757 Chilean Peso Buy 7/17/13 33,190 39,174 (5,984) Euro Sell 6/19/13 138,824 139,859 1,035 Peruvian New Sol Sell 7/17/13 106,075 109,484 3,409 Citibank, N.A. Brazilian Real Buy 7/17/13 69,861 93,874 (24,013) British Pound Buy 6/19/13 80,064 79,708 356 Japanese Yen Sell 8/22/13 138,055 148,811 10,756 South African Rand Buy 7/17/13 3,546 1,012 2,534 Swiss Franc Buy 6/19/13 89,739 89,031 708 Thai Baht Buy 8/22/13 94,623 100,110 (5,487) Turkish Lira Buy 6/19/13 2,931 3,878 (947) Credit Suisse International Brazilian Real Sell 7/17/13 117,361 117,706 345 British Pound Buy 6/19/13 102,245 102,158 87 22 Emerging Markets Income Fund FORWARD CURRENCY CONTRACTS at 5/31/13 (aggregate face value $7,402,896) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International cont. Chilean Peso Buy 7/17/13 $84,918 $92,346 $(7,428) Chinese Yuan Sell 8/22/13 23,362 23,591 229 Euro Buy 6/19/13 195,758 195,829 (71) Hungarian Forint Buy 6/19/13 21,747 21,632 115 Indonesian Rupiah Buy 8/22/13 329,155 334,244 (5,089) Japanese Yen Buy 8/22/13 109,234 108,796 438 Mexican Peso Sell 7/17/13 433,356 448,589 15,233 New Taiwan Dollar Buy 8/22/13 39,469 40,170 (701) Philippine Peso Sell 8/22/13 5,266 3,297 (1,969) Russian Ruble Buy 6/19/13 89,338 92,012 (2,674) South African Rand Buy 7/17/13 105,582 117,622 (12,040) Swiss Franc Sell 6/19/13 122,058 127,187 5,129 Turkish Lira Sell 6/19/13 26,645 26,931 286 Deutsche Bank AG Brazilian Real Sell 7/17/13 52,407 51,144 (1,263) Japanese Yen Buy 8/22/13 109,233 108,808 425 Mexican Peso Sell 7/17/13 256,980 268,091 11,111 Polish Zloty Buy 6/19/13 118,688 125,264 (6,576) Romanian Leu Buy 6/19/13 20,278 20,389 (111) Swiss Franc Buy 6/19/13 89,844 89,179 665 Turkish Lira Sell 6/19/13 26,166 26,034 (132) Goldman Sachs International British Pound Buy 6/19/13 102,093 101,980 113 HSBC Bank USA, National Association British Pound Buy 6/19/13 25,979 25,996 (17) Euro Buy 6/19/13 89,170 88,946 224 Indian Rupee Buy 8/22/13 51,819 51,716 103 Indian Rupee Sell 8/22/13 52,100 49,451 (2,649) Japanese Yen Sell 8/22/13 735,348 759,798 24,450 Nigerian Naira Buy 7/17/13 61,713 62,150 (437) Philippine Peso Buy 8/22/13 21,767 24,482 (2,715) Russian Ruble Buy 6/19/13 146,103 149,404 (3,301) South African Rand Buy 7/17/13 3,556 1,029 2,527 Thai Baht Buy 8/22/13 147,630 153,524 (5,894) Turkish Lira Sell 6/19/13 51,692 51,495 (197) JPMorgan Chase Bank N.A. Brazilian Real Buy 7/17/13 274,536 300,133 (25,597) British Pound Sell 6/19/13 151,317 155,451 4,134 Chilean Peso Sell 7/17/13 50,681 50,926 245 Chinese Yuan Buy 8/22/13 27,719 27,530 189 Euro Sell 6/19/13 144,803 146,504 1,701 Hungarian Forint Buy 6/19/13 169,027 171,435 (2,408) Emerging Markets Income Fund 23 FORWARD CURRENCY CONTRACTS at 5/31/13 (aggregate face value $7,402,896) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. cont. Malaysian Ringgit Buy 8/22/13 $144,283 $149,078 $(4,795) Mexican Peso Sell 7/17/13 164,715 166,518 1,803 New Taiwan Dollar Buy 8/22/13 39,472 40,164 (692) Russian Ruble Sell 6/19/13 51,782 52,148 366 Swiss Franc Buy 6/19/13 57,420 57,245 175 Turkish Lira Sell 6/19/13 52,225 52,464 239 State Street Bank and Trust Co. Brazilian Real Sell 7/17/13 75,231 75,514 283 Chilean Peso Sell 7/17/13 76,355 76,837 482 Colombian Peso Sell 7/17/13 45,973 44,709 (1,264) Hungarian Forint Sell 6/19/13 777 1,091 314 Japanese Yen Buy 8/22/13 43,098 43,483 (385) Mexican Peso Sell 7/17/13 92,841 93,722 881 Polish Zloty Buy 6/19/13 118,688 124,192 (5,504) Swiss Franc Sell 6/19/13 250,809 261,583 10,774 Turkish Lira Buy 6/19/13 2,931 3,874 (943) WestPac Banking Corp. Japanese Yen Buy 8/22/13 134,528 133,117 1,411 Mexican Peso Sell 7/17/13 141,682 151,919 10,237 Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $5,615,252 $— Foreign government and agency bonds and notes — 4,211,206 — Short-term investments 385,048 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(16,014) $— Totals by level $— $— The accompanying notes are an integral part of these financial statements. 24 Emerging Markets Income Fund Statement of assets and liabilities 5/31/13 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $10,190,209) $9,826,458 Affiliated issuers (identified cost $385,048) (Notes 1 and 7) 385,048 Cash 214,168 Interest and other receivables 179,164 Receivable for shares of the fund sold 507 Receivable from Manager (Note 2) 50,415 Unrealized appreciation on forward currency contracts (Note 1) 115,269 Unamortized offering costs (Note 1) 88,736 Total assets LIABILITIES Payable for investments purchased 262,169 Payable for shares of the fund repurchased 2,980 Payable for custodian fees (Note 2) 21,181 Payable for investor servicing fees (Note 2) 2,194 Payable for Trustee compensation and expenses (Note 2) 23 Payable for administrative services (Note 2) 19 Payable for distribution fees (Note 2) 4,459 Payable for offering costs (Note 1) 108,323 Unrealized depreciation on forward currency contracts (Note 1) 131,283 Other accrued expenses 24,584 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 6) $10,663,248 Undistributed net investment income (Note 1) 31,098 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (10,267) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (381,529) Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($9,736,422 divided by 1,007,175 shares) $9.67 Offering price per class A share (100/96.00 of $9.67)* $10.07 Net asset value and offering price per class B share ($19,200 divided by 1,988 shares)** $9.66 Net asset value and offering price per class C share ($267,446 divided by 27,681 shares)** $9.66 Net asset value and redemption price per class M share ($19,218 divided by 1,988 shares) $9.67 Offering price per class M share (100/96.75 of $9.67)† $9.99 Net asset value, offering price and redemption price per class Y share ($260,264 divided by 26,920 shares) $9.67 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. Emerging Markets Income Fund 25 Statement of operations For the period 3/27/13 (commencement of operations) to 5/31/13 (Unaudited) INVESTMENT INCOME Interest (net of foreign tax of $209) (including interest income of $309 from investments in affiliated issuers) (Note 7) $86,361 Total investment income EXPENSES Compensation of Manager (Note 2) 13,809 Investor servicing fees (Note 2) 2,714 Custodian fees (Note 2) 21,570 Trustee compensation and expenses (Note 2) 188 Distribution fees (Note 2) 4,981 Administrative services (Note 2) 57 Amortization of offering costs (Note 1) 19,587 Reports to shareholders 5,295 Auditing and tax fees 17,317 Other 2,066 Fees waived and reimbursed by Manager (Note 2) (63,670) Total expenses Expense reduction (Note 2) (392) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 3,500 Net realized loss on foreign currency transactions (Note 1) (13,767) Net unrealized depreciation of assets and liabilities in foreign currencies during the period (17,778) Net unrealized depreciation of investment during the period (363,751) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 26 Emerging Markets Income Fund Statement of changes in net assets For the period 3/27/13 (commencement of operations) to INCREASE IN NET ASSETS 5/31/13* Operations: Net investment income $62,839 Net realized loss on investments and foreign currency transactions (10,267) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (381,529) Net decrease in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (30,121) Class B (48) Class C (608) Class M (54) Class Y (910) Increase from capital share transactions (Note 4) 663,248 Total increase in net assets NET ASSETS Beginning of period (Note 6) 10,000,000 End of period (including undistributed net investment income of $31,098) * Unaudited The accompanying notes are an integral part of these financial statements. Emerging Markets Income Fund 27 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset Net realized Ratio investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Net asset value, at net asset end of period to average to average turnover Period ended of period income (loss) a on investments operations income distributions end of period value (%) b (in thousands) netassets (%) c,d netassets (%) d (%) Class A May 31, 2013**† .06 (.36) (.03) (3.01) * .23 * .60 * 2 * Class B May 31, 2013**† .05 (.37) (.02) (3.17) * .36 * .50 * 2 * Class C May 31, 2013**† .06 (.38) (.02) (3.19) * .36 * .58 * 2 * Class M May 31, 2013**† .06 (.36) (.03) (3.04) * .27 * .58 * 2 * Class Y May 31, 2013**† .08 (.38) (.03) (2.97) * .18 * .77 * 2 * * Not annualized. ** Unaudited. † For the period March 27, 2013 (commencement of operations) to May 31, 2013. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets May 31, 2013 0.61% The accompanying notes are an integral part of these financial statements. 28 Emerging Markets Income Fund Emerging Markets Income Fund 29 Notes to financial statements 5/31/13 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from March 27, 2013 (commencement of operations) through May 31, 2013. Putnam Emerging Markets Income Fund (the fund) is a non-diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek high current income. Capital growth is a secondary goal when consistent with achieving high current income. The fund invests mainly in bonds that are obligations of emerging market companies and governments. The fund may invest in bonds denominated in U.S. dollars and bonds that are denominated in foreign currencies. Emerging markets include countries in the JP Morgan Emerging Markets Bond Index Global Diversified or that Putnam Management considers to be equivalent to those countries based on their level of economic development or the size and experience of their securities markets. The fund may invest both in investment-grade and below-investment-grade investments. The fund invests in currencies directly and through derivatives, for both hedging and non-hedging purposes. The fund offers classA, classB, classC, classM and classY shares. The fund began offering each class of shares on March 27, 2013. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. The expenses for classA, classB, classC, and classM shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, and classM shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. 30 Emerging Markets Income Fund Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Emerging Markets Income Fund 31 Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $48,843 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. The aggregate identified cost on a tax basis is $10,575,257, resulting in gross unrealized appreciation and depreciation of $13,261 and $377,012, respectively, or net unrealized depreciation of $363,751. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. 32 Emerging Markets Income Fund Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Offering costs The offering costs of $108,323 are being fully amortized on a straight-line basis over a twelve-month period. The fund will reimburse Putnam Management for the payment of these expenses. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.880% of the first $5 billion, 0.680% of the next $50 billion, 0.830% of the next $5 billion, 0.660% of the next $50 billion, 0.780% of the next $10 billion, 0.650% of the next $100 billion and 0.730% of the next $10 billion, 0.645% of any excess thereafter. Putnam Management has agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through June 30, 2014, to the extent that expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, such as borrowing costs, payments under distribution plans, extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 1.00% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $1,384 as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $62,286 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $2,610 ClassM 5 ClassB 3 ClassY 39 ClassC 57 Total The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $392 under the expense offset arrangements. Emerging Markets Income Fund 33 Each independent Trustee of the fund receives an annual Trustee fee, of which $4, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC and classM shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC and classM shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00% and 0.50% of the average net assets attributable to classA, classB, classC and classM shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $4,540 ClassM 16 ClassB 25 Total ClassC 400 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $212 and $15 from the sale of classA and classM shares, respectively, and received no monies in contingent deferred sales charges from redemptions of classB and classC shares. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $10,374,370 and $178,500, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: For the period 3/27/13 (commencement of operations) to 5/31/13 ClassA Shares Amount Shares sold 8,475 $85,591 Shares issued in connection with reinvestment of distributions 3,009 30,121 11,484 115,712 Shares repurchased (309) (2,982) Net increase 34 Emerging Markets Income Fund For the period 3/27/13 (commencement of operations) to 5/31/13 ClassB Shares Amount Shares sold 985 $10,000 Shares issued in connection with reinvestment of distributions 5 48 990 10,048 Shares repurchased (2) (24) Net increase For the period 3/27/13 (commencement of operations) to 5/31/13 ClassC Shares Amount Shares sold 26,620 $268,317 Shares issued in connection with reinvestment of distributions 61 608 26,681 268,925 Shares repurchased — — Net increase For the period 3/27/13 (commencement of operations) to 5/31/13 ClassM Shares Amount Shares sold 983 $9,858 Shares issued in connection with reinvestment of distributions 5 54 988 9,912 Shares repurchased — — Net increase For the period 3/27/13 (commencement of operations) to 5/31/13 ClassY Shares Amount Shares sold 25,829 $260,747 Shares issued in connection with reinvestment of distributions 91 910 25,920 261,657 Shares repurchased — — Net increase At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class A 998,985 99.2% $9,660,185 ClassB 1,002 50.4 9,679 ClassC 1,002 3.6 9,679 ClassM 1,003 50.5 9,699 ClassY 1,003 3.7 9,699 Emerging Markets Income Fund 35 Note 5: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Forward currency contracts (contract amount) $5,300,000 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $115,269 Payables $131,283 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $(14,922) $(14,922) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $(16,014) $(16,014) Total Note 6: Initial capitalization and offering of shares The fund was established as a series of the Trust on March 18, 2013 and commenced operations on March 27, 2013. Prior to March 27, 2013, the fund had no operations other than those related to organizational matters, including as noted below, the initial capital contributions by Putnam Investments, LLC and issuance of shares: Capital contribution Shares issued ClassA $9,960,000 996,000 ClassB 10,000 1,000 ClassC 10,000 1,000 ClassM 10,000 1,000 ClassY 10,000 1,000 36 Emerging Markets Income Fund Note 7: Transactions with affiliated issuers Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $— $10,188,258 $9,803,210 $309 $385,048 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Emerging Markets Income Fund 37 Note 9: Offsetting of financial and derivative assets and liabilities Bank of America N. A. Citibank, N. A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N. A. State Street Bank and Trust Co. WestPac Banking Corp. Total Assets: Forward currency contracts† $6,201 $14,354 $21,862 $12,201 $113 $27,304 $8,852 $12,734 $11,648 $115,269 Total Assets Liabilities: Forward currency contracts† 5,984 30,447 29,972 8,082 — 15,210 33,492 8,096 — $131,283 Total Liabilities $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)‡ — $— Net Amount † Covered by master netting agreement. ‡ Any over-collateralization of total financial and derivative net assets is not shown. 38 Emerging Markets Income Fund Emerging Markets Income Fund 39 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 40 Emerging Markets Income Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Robert R. Leveille Charles B. Curtis Vice President and Investment Sub-Manager Robert J. Darretta Chief Compliance Officer Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Michael J. Higgins London, England SW1A 1LD Paul L. Joskow Vice President, Treasurer, Elizabeth T. Kennan and Clerk Marketing Services Kenneth R. Leibler Putnam Retail Management Robert E. Patterson Janet C. Smith One Post Office Square George Putnam, III Vice President, Boston, MA 02109 Robert L. Reynolds Principal Accounting Officer, W. Thomas Stephens and Assistant Treasurer Custodian State Street Bank Officers Susan G. Malloy and Trust Company Robert L. Reynolds Vice President and President Assistant Treasurer Legal Counsel Ropes & Gray LLP Jonathan S. Horwitz James P. Pappas Executive Vice President, Vice President Principal Executive Officer, and Compliance Liaison Mark C. Trenchard Vice President and Steven D. Krichmar BSA Compliance Officer Vice President and Principal Financial Officer Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Emerging Markets Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: July 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: July 26, 2013 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: July 26, 2013
